KRUEGER, Judge.
Conviction is for driving an automobile ■on the public highways while intoxicated; punishment is assessed at a fine of $50 and confinement in the county jail for five days.
The record is before us without a statement of facts or bill of exceptions. The indictment is sufficient to charge the offense and all procedural matters seem to be in due order.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.